Citation Nr: 1422755	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-13 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II (DM).

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In this case the Veteran has claimed service connection for PTSD, and has been diagnosed with Major Depressive Disorder (MDD).  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the Veteran's psychiatric appeal, as is listed on the title page of this decision.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not presumed to have had in-service exposure to Agent Orange as the consequence of his service aboard the USS Walker off the coast of the Republic of Vietnam during the Vietnam Era, nor does the record otherwise substantiate this hazardous exposure. 

2.  The competent and probative evidence does not establish or otherwise provide substantiation for a finding that the Veteran's diagnosed diabetes mellitus is etiologically related to military service; it did not become manifest within one year of service separation.

3.  The Veteran's diagnosed peripheral neuropathy is not etiologically related to military service, and it did not become manifest within one year of service separation.  

4.  The Veteran's hypertension is not etiologically related to service, and did not manifest within one year of service separation.  


CONCLUSIONS OF LAW

1.  DM was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Peripheral neuropathy was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Hypertension was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter May 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file, as is the Veteran's VA treatment records and outpatient records from Orlando and Tampa VA Healthcare Systems and Orlando VA Outpatient Clinic.  The Board notes that there is a hand-written note on one of the Veteran's STR folders which states that the "STRs may be incomplete."  However, the Board has observed that this note is not on any of the other STR envelopes, and is not indicated anywhere else in the claims folder.  Additionally, when providing the requested STRs in May 2009, the NPRC indicated that all available STRs were sent.  Therefore, the Board finds that all of the Veteran's available STRs have been associated with the claims file.  

The Board notes that the Veteran was not provided an examination and nexus opinion with regard to his claims for DM, hypertension and peripheral neuropathy.  Under 38 C.F.R. § 3.159(c)(4) (2013), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide these claims, and that further medical examination or opinion is not necessary to decide the claim for service connection for DM, peripheral neuropathy and hypertension.  See 38 U.S.C.A.  § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the competent and probative evidence does not document a verifiable in-service incurrence of disease or injury.  Accordingly, VA examinations are not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no competent and probative evidence which supports credible evidence of an in-service disease or injury.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will discuss the merits of the claims of entitlement to service connection for DM, peripheral neuropathy of the bilateral lower extremities and hypertension.
Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a). The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

Pertinent law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  Inland waterways are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance. Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated. VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k. Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

It has been established that some offshore U.S. Navy and Coast Guard ships operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore. Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean. Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  Id.

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, the evidence must show that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier. Id.

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) (including DM, type II) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Service Connection for DM

The Veteran's DM did not manifest within a year after service, therefore it cannot be service connected on a presumptive basis.  As for the continuity of symptomatology since service, the Board emphasizes that no diagnosis of DM was noted at service discharge.  The VA medical records suggest that the Veteran's DM complaints did not begin until 2002.  The Veteran has not consistently reported onset or treatment of DM since service; therefore, there is no continuity of DM symptomatology since service.  

The Veteran has asserted that he was exposed to Agent Orange when he was aboard the USS Walker which was a ship that fired onto the shores of Vietnam.  However, the evidence of record, along with VA-recognized findings, does not support such a conclusion.  Continuously updated non-exhaustive lists of U.S. Navy ships that have operated at some point in the inland waterways of Vietnam or else were moored at some location in the Republic of Vietnam, maintained by VA's Compensation & Pension (C&P) service, also do not corroborate the Veteran's claim.  Although some destroyers are listed, the USS Walker is not one of them. VA-recognized resources referenced by the Board include Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, The Dictionary of American Naval Fighting Ships and U.S. Naval Support Activity, Chu Lai (1964-1971).  

The Board notes that in an August 2010 statement the Veteran specifically asserted that it was the USS Walker that went into the inland waters of Vietnam, he did not state that he himself went ashore Vietnam.  Therefore, the Board finds that further developmental efforts to obtain documents such as deck logs would be futile.  The many resources checked by VA do not suggest that the USS Walker was ever in inland waterways, making the chance that additional research could substantiate the Veteran's claim unlikely.  Further, the objective evidence submitted by the Veteran in August 2010, including USS Walker ship history, also does not state that the USS Walker was even in inland waterways.  The Board therefore finds this research that the destroyer did not enter the inland waters of Vietnam more probative than the Veteran's statement that it did.  

The fact that the Veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  However, in addition to the lack of evidence indicating presumptive service connection, the record also does not substantiate that DM is directly related to military service.  

The Board notes that the Veteran was first noted to have DM as reflected in VA treatment records from October 2009, and there are subsequent records of treatment for the same condition.  Therefore, the Veteran has a current disability and satisfies the first element of Shedden.  

However, turning to the second element of Shedden, service medical history is absent for mention of known symptoms or diagnosis of DM.  This is where the Veteran's claim fails.  The record does not include any medical opinion suggesting his diabetes arose during service, nor does the Veteran contend such.  Service treatment records are entirely silent for any complaints, findings, or treatment for diabetes mellitus.  The Veteran was not diagnosed with diabetes until 2002, more than 30 years after separation from service.  

Therefore, the Veteran's claim for service connection for diabetes must be denied on a direct basis.

In conclusion, after careful review of the medical and lay evidence of record and the pertinent law and regulations, the Board finds that there is no competent evidence that the Veteran was exposed to herbicides during his service.  The presumption of service connection thereby does not attach.  The Veteran does not contend, and the evidence does not show, that his diabetes arose during service or within one year following discharge from service.  Moreover, there is no competent evidence linking his diabetes to service.  His assertions are outweighed by the evidence discussed above, which does not establish an in-service disease or injury, to include herbicide exposure.  As such, service connection for type II DM is not warranted, and the claim must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection for Peripheral Neuropathy of the Bilateral Lower Extremities and for Hypertension

Because the outcome as to the issues of entitlement to service connection for peripheral neuropathy and for hypertension involve the application of virtually similar law to identical facts, the Board will address these two issues together.  

The Veteran asserts that he has bilateral peripheral neuropathy of the lower extremities and hypertension due to his service.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); organic diseases of the nervous system (e.g., peripheral neuropathy) are a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for an organic disease of the nervous system when manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the Veteran was not diagnosed with peripheral neuropathy or hypertension within a year of his discharge from service.  Therefore, he cannot be granted service connection on a presumptive basis for these disabilities.  Furthermore, regarding the continuity of symptomatology, there is no evidence of record to suggest continuity of peripheral neuropathy symptomatology or hypertension symptomatology since service discharge.  Rather, the weight of the evidence reveals that peripheral neuropathy was not diagnosed until more than four decades after service, and that there is no evidence of treatment for hypertension until more than 30 years after discharge from service.  It has been held that such a lengthy lapse of time between the alleged events in-service and the initial manifestation of relevant symptoms after service is a factor for considerations in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Service connection for peripheral neuropathy and for hypertension based on continuity of symptomatology are thereby not warranted.  

Turning now to whether the Veteran can be granted service connection on a direct basis, the Board notes at the outset that a July 2011 nerve conduction study revealed evidence of peripheral polyneuropathy throughout both of the Veteran's lower extremities to a mild degree.  Additionally, the Board notes that the Veteran is currently being treated for hypertension.  This is sufficient to make the determination that the Veteran has been diagnosed with hypertension.  Therefore, for both claims the Veteran has a current disability and the first element of Shedden is satisfied.

However, a review of the Veteran's service treatment records is negative for any complaints of neuropathy or any other neurological symptoms.  The Veteran does not otherwise contend that he was treated for neurological symptoms while in-service.  The Veteran's R.A.D. examination in August 1967 show that the Veteran had a normal neurological examination.
  
With regard to whether the Veteran has any in-service disease or injury relating to hypertension, the Board notes that the Veteran's service treatment records reflect no complaints of, treatment for or diagnosis related to hypertension while in-service.  Significantly, at the time of his discharge physical examination in August 1967 the Veteran's blood pressure was 108/72 which does not indicate hypertension for VA purposes.  Hypertension was not noted in service and the Veteran does not argue the contrary.  

Next, post-service evidence does not indicate the presence of peripheral neuropathy or hypertension for many years after service discharge.  

Finally, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints. In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's peripheral neuropathy or hypertension to active duty.  Specifically, none of the competent evidence establishes a relationship between these disorders and active duty service, nor has any treating professional suggested such a conclusion.  Therefore, the weight of the clinical evidence does not indicate that his peripheral neuropathy or hypertension are attributable to active duty.

The Board notes that the Veteran claimed that his peripheral neuropathy and hypertension were due to his service.  However, the Veteran is not competent to provide testimony regarding the etiology of his these disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Because peripheral neuropathy and hypertension are not diagnosed by unique and readily identifiable features, they does not involve simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of these disabilities are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved. As such, the appeals are denied.


ORDER

Entitlement to service connection for DM to include as due to herbicide exposure is denied.  

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.  

Entitlement to service connection for hypertension is denied.  





REMAND

Unfortunately, with regard to the issue of an acquired psychiatric disorder, a remand is necessary.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f) (2013).  

The Veteran has asserted that while in-service he engaged in combat, and he saw and carried dead bodies.  He has further asserted that these experiences have caused him to have PTSD. His in-service combat stressor has previously been conceded.     

The medical evidence is unclear as to whether the Veteran suffers from PTSD.  In this regard, the Veteran was afforded a VA examination in August 2010 at which time the examiner, while diagnosing the Veteran with major depressive disorder (MDD), explicitly ruled out a diagnosis of PTSD.  There was no discussion of why the Veteran did not suffer from PTSD in the examiner's rationale.  However, in September 2010, a VA psychiatrist noted in his assessment of the Veteran a diagnosis of PTSD.  Such diagnosis was not afforded under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) standards.  Furthermore, in a January 2011 statement Dr. V., who is a  VA psychiatrist, asserted that the Veteran is currently diagnosed with PTSD.  Moreover, the Veteran completed a PTSD checklist in January 2009 with a scoring range of 17-85.  Checklist scores of higher than 50 were indicative of PTSD, and the Veteran's score was 83.   Therefore, the Board finds the August 2010 VA examination of minimal probative value, as the subsequent diagnoses of PTSD were not considered. 
  
In light of the foregoing, an addendum opinion should be obtained which clarifies whether the Veteran currently has a valid Axis I diagnosis of PTSD and, if so, what its etiology is.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA psychiatric opinion to determine the nature and etiology of any acquired psychiatric disorder that may exist, such as PTSD or depression. The claims file, to include a copy of this remand, should be made available to and reviewed by the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's PTSD or any other diagnosed psychiatric disorder, to include MDD, is the result of any in-service claimed event, to include his conceded combat stressor.  If the examiner deems it necessary for the Veteran to be afforded another PTSD examination to make this determination, the Veteran should be afforded another PTSD VA examination.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she will provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
Gayle E. Strommen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


